Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Action No.: 18-cr-00131-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

ERSKINE TAIWAN JOHNSON,

      Defendant.


GOVERNMENT’S OBJECTION TO PROBATION’S PRESENTENCE INVESTIGATION
                          REPORT [ECF No. 50]
______________________________________________________________________

      The United States of America submits to the following objection to Probation’s

Presentence Investigation Report [ECF No. 50].

                       OBJECTION TO PARAGRAPHS 27 & 37

A. Colorado Third Degree Assault Knowingly/Recklessly Causing Bodily Injury
   Is A Crime Of Violence Under U.S.S.G. § 4B1.2(a)(1).

      Probation calculates the defendant’s base offense level as 20. That calculation

does not include the defendant’s three convictions for Colorado third degree assault –

knowingly/recklessly causing bodily injury. See ECF No. 50, p. 10, ¶ 40 / p. 13, ¶ 47 /

p. 15, ¶ 49. Those convictions qualify as felony crimes of violence under U.S.S.G.

§ 4B1.2(a)(1)’s “force clause.” Because they are crimes of violence, the defendant’s

base offense level is 26 under § 2K2.1(a)(1).

      Pursuant to § 2K2.1(a)(1), a defendant’s base offense level is 26 if: (1) the

offense involved a semiautomatic firearm that is capable of accepting a large capacity

                                            1
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 2 of 13




magazine; and, (2) the defendant committed the instant offense subsequent to

sustaining two felony convictions for a crime of violence. Probation correctly concluded

that the firearm at issue is a semiautomatic firearm capable of accepting a large

capacity magazine. See ECF No. 50, p. 7, ¶ 27. Probation did not include the

defendant’s three convictions for third degree assault – knowingly/recklessly causing

bodily injury as crimes of violence. Those convictions satisfy the second prong of

§ 2K2.1(a)(1)’s base offense level requirement.

      To raise the defendant’s base offense level from 20 to 26, the third degree

assault convictions must be “felony convictions” and crimes of violence. They are both.

      1. The convictions are felony convictions.

      A felony conviction is “a prior adult federal or state conviction for an offense

punishable by death or imprisonment for a term exceeding one year, regardless of

whether such offense is specifically designated as a felony and regardless of the actual

sentence imposed.” U.S.S.G. § 2K2.1, cmt. n.1. An “adult conviction” is “[a] conviction

for an offense committed at age eighteen or older.” Id.

      All of the defendant’s third degree assault convictions are adult convictions, i.e.,

the defendant was 18 years of age or older when he committed the offenses. See ECF

No. 50, p. 10, ¶ 40 / p. 12, ¶ 47 / p. 15, ¶ 49. Under Colorado state law, third degree

assault is a class 1 misdemeanor. COLORADO REVISED STATUTES § 18-3-204(3). The

statutory maximum term of imprisonment for this specific Colorado class 1

misdemeanor is 24 months imprisonment because it “present[s] an extraordinary risk of

harm to society.” C.R.S. § 18-1.3-501(3)(b)(I). Thus, even though classified under

Colorado state law as a misdemeanor, Colorado third degree assault is a federal felony
                                             2
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 3 of 13




because it is punishable by a term of imprisonment exceeding one year.

       The defendant’s third degree assault convictions are federal felonies under

§ 2K2.1(a).

       2. Colorado third degree assault is a crime of violence.

       Pursuant to § 2K2.1, cmt. n.1, “crime of violence has the meaning given that term

in § 4B1.2(a) and Application Note 1 of the Commentary to § 4B1.2.” Section 4B1.2(a)

sets out two ways a felony conviction can be a crime of violence. The conviction can

satisfy the force clause under § 4B1.2(a)(1) or it can be an enumerated offense under

§ 4B1.2(a)(2). Colorado third degree assault qualifies under the force clause because it

“has as an element the use, attempted use, or threatened use of physical force against

the person of another.” U.S.S.G. § 4B1.2(a)(1).

       When determining whether a felony conviction is a crime of violence under

§ 4B1.2(a), the Tenth Circuit applies the categorical approach. United States v. Kendall,

876 F.3d 1264, 1267 (10th Cir. 2017). This approach focuses on the elements of the

conviction offense, not the specific facts of the defendant’s case. Id. Thus, the first task

is identifying the offense’s elements. When doing so, courts determine whether a

statute is indivisible or divisible. A statute is divisible when it “sets out one or more

elements of the offense in the alternative.” United States v. Titties, 852 F.3d 1257, 1267

(10th Cir. 2017) (emphasis in original) (citation omitted). In essence, a divisible statute

defines more than one crime. In that case, a court utilizes the modified categorical

approach to determine exactly “which crime the defendant, in fact, committed.” Kendall,

876 F.3d at 1268. Under the modified categorical approach, courts can “consult record

documents from the defendant’s prior case for the limited purpose of identifying which of
                                              3
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 4 of 13




the statute’s alternative elements formed the basis of the prior conviction.” Titties, 852

F.3d at 1266. “Once the relevant elements are identified, the court applies the

categorical approach.” Id.

              a. The modified categorical approach applies because the statute is
                 divisible.

       The defendant has three convictions for third degree assault knowingly/recklessly

causing bodily injury under C.R.S. § 18-3-204(1)(a). Under that particular section of the

statute, a person commits third degree assault if: (1) he “knowingly or recklessly

causes bodily injury to another person;” or, (2) “with criminal negligence the person

causes bodily injury to another person by means of a deadly weapon.” C.R.S. § 18-3-

204(1)(a).

       The statute’s text makes it clear that it is divisible. It is written in the disjunctive.

The use of the word “or” delineates two separate offenses amounting to third degree

assault: (1) knowingly and recklessly causing bodily injury to another person; and, (2)

negligently causing bodily injury by use of a deadly weapon. The statute also

distinguishes the two offenses by assigning them separate mens rea. A defendant

commits the first type of assault knowingly or recklessly while committing the second

type negligently. That is the case because a defendant cannot simultaneously commit

assault knowingly/recklessly, and negligently. See, e.g., People v. Esparza-Treto, 282

P.3d 471, 485 (Colo. App. 2011) (Taubman, J., dissenting) (Agreeing with appellant that

“it is logically impossible for a person to possess both a reckless and a negligent mens

rea at the same time”).



                                                4
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 5 of 13




        Colorado pattern jury instructions on third degree assault confirm that the statute

is divisible. 1 Colorado’s pattern jury instructions for third degree assault contain

different elements for committing third degree assault knowingly/recklessly and for

committing the same offense negligently:

                  •   Assault in the Third Degree (Knowingly or Reckless) (COLJI – CRIM
                      3 – 2:20)

                           o   The defendant;

                           o   In the state of Colorado, at or about the date and place

                               charged;

                           o   Knowingly or recklessly;

                           o   Caused bodily injury to another person.

                  •   Assault in the Third Degree (Negligence & Deadly Weapon) (COLJI –
                      CRIM 3 – 2:21)

                           o   The defendant;

                           o   In the state of Colorado, at or about the date and place

                               charged;

                           o   With criminal negligence;

                           o   Caused bodily injury to another person;

                           o   By means of a deadly weapon.

The pattern jury instructions also confirm that the negligent third degree assault

contains an element that is not part of third degree assault knowingly/recklessly:

causing bodily injury by use of a deadly weapon. A jury would have to find, beyond a


1
  When determining whether a statute is divisible, courts can look at the prior conviction records, including
jury instructions. Mathis v. United States, 136 S.Ct. 2243, 2249 (2016).
                                                     5
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 6 of 13




reasonable doubt, that the defendant caused bodily injury by use of a deadly weapon.

That is an element of negligent third degree assault. It is not one of various “factual

ways” a defendant could satisfy one element of third degree assault. United States v.

Mathis, 136 S.Ct. 2243, 2249 (2016).

       Documents from all three of the defendant’s convictions confirm that the statute

is divisible. In the defendant’s 2009 case (2009M5076), the Plea Agreement lists

identical elements to those found in the Colorado pattern jury instructions:

       •   “The defendant,”

       •   “in El Paso County, Colorado, at or about the date and place charged,”

       •   “knowingly or recklessly,”

       •   “caused bodily injury to another person.”

See Exhibit 1, p. 5; See Mathis, 136 S.Ct. at 2249 (Courts can look to the Indictment

and Plea Agreement to determine elements of the conviction offense). In case number

2014CR1269, the charging instrument makes it clear that the defendant was charged

and pled guilty to knowingly/recklessly causing bodily injury to another person. See

Exhibit 2, p. 4. The Plea Agreement in that case sets out identical elements to those

found in Colorado’s pattern jury instructions. Id. at p. 11. Last, in the defendant’s

2014M7450 case, the Plea Agreement identifies that the defendant pled guilty to

knowingly/recklessly causing bodily injury to another person. See Exhibit 3, p. 3.

       For the reasons outlined above, third degree assault under C.R.S. § 18-3-

204(1)(a) is divisible. The defendant was specifically convicted of knowingly/recklessly




                                             6
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 7 of 13




causing bodily injury to another person three separate times. Those are the elements to

use in this crime of violence analysis.

              b. Recklessness is a sufficient mens rea for a crime of violence.

       The Tenth Circuit has held that recklessness is a sufficient mens rea when

analyzing crimes of violence under § 4B1.2(a)(1)’s force clause. United States v.

Bettcher, 911 F.3d 1040, 1046 (10th Cir. 2018) (emphasis added) (“[W]e see no sense

including reckless crimes in 18 U.S.C. § 924(e)(2)(B) but not U.S.S.G. § 4B1.2(a)”).

The inquiry then turns to the amount of physical force used to commit Colorado third

degree assault.

              c. Knowingly/recklessly causing bodily injury to another person
                 has as an element the use, attempted use, or threatened use of
                 physical force against the person of another.

       Courts apply a two-step inquiry when determining whether a state statute

requires physical force as stated in § 4B1.2(a)(1). First, the court identifies the

minimum force required by Colorado law for the crime of third degree assault –

knowingly/recklessly causing bodily injury to another person. United States v. Ontiveros,

875 F.3d 533, 535 (10th Cir. 2017). Second, the court then determines whether that

minimum amount of force “categorically fits the definition of physical force.” Id. at 536

(citation omitted). Here, the minimum amount of force necessary to commit third degree

assault – knowingly/recklessly causing bodily injury to another person categorically fits

the definition of physical force.

                      i. Minimum amount of force required under Colorado law.

       The Government is not aware of any Colorado state court case stating the

minimum amount of force necessary for a conviction for third degree assault –
                                              7
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 8 of 13




knowingly/recklessly causing bodily injury to another person. That said, analysis of

“bodily injury” and its definition is sufficient to determine that force is required and the

minimum amount of force required for conviction.

       Colorado defines bodily injury as “physical pain, illness, or any impairment of

physical or mental condition.” C.R.S. § 18-1-901(3)(c). While not defining the amount of

force necessary for conviction, the Colorado Supreme Court has stated that the bodily

injury “need not be of a crippling or otherwise incapacitating nature to be within the

statutory prohibition.” People v. Lobato, 187 Colo. 285, 288 (1975). Further, the injury

does not have to be one that requires “medical attention.” People v. Saxon, 2016 Colo.

Discipl. LEXIS 140, *33 (Nov. 7, 2016).

       In Ontiveros, the Tenth Circuit held that Colorado second degree assault is a

crime of violence under § 4B1.2(a)(1)’s force clause. Two points from Ontiveros are

instructive in this analysis. First, the court detailed the Supreme Court’s holdings

regarding bodily injury and physical force from United States v. Castleman, 572 U.S.

157 (2014). The most pertinent are:

           •   “[T]he knowing or intentional causation of bodily injury necessarily involves

               the use of physical force.” 572 U.S. at 169.

           •   “It is impossible to cause bodily injury without applying force in the

               common-law sense.” 572 U.S. at 170.

           •   “That the harm occurs indirectly, rather than directly (as with a kick or

               punch), does not matter.” 572 U.S. at 171.




                                               8
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 9 of 13




Second, the court made clear that direct and indirect application of force is physical

force. Ontiveros, 875 F.3d at 538. In doing so, the Tenth Circuit departed from one of

its holdings in United States v. Perez-Vargas, 414 F.3d 1282 (10th Cir. 2005). In Perez-

Vargas, the Tenth Circuit held that Colorado third degree assault “does not necessarily

include the use or threatened use of ‘physical force’ as required by the Guidelines.” 414

F.3d at 1287. The Ontiveros court held that Perez-Vargas is no longer viable after

Castleman: “[t]o the extent that Perez-Vargas holds that indirect force is not an

application of ‘physical force,’ that holding is no longer good law.” Ontiveros, 875 F.3d at

538.

       Given those two pronouncements in Ontiveros, it is clear that: (1) whether

Colorado third degree assault is a crime of violence under § 4B1.2(a)(1)’s force clause

is now an open question; and, (2) per Castleman, one must apply physical force to

cause bodily injury. Therefore, physical force is required for a conviction of Colorado

third degree assault.

                     ii. Colorado third degree assault requires “violent force.”

       “Johnson I determined that in the context of a crime of violence, the phrase

physical force means violent force – that is, force capable of causing physical pain or

injury to another person.” Ontiveros, 875 F.3d at 538 (internal quotation marks and

citation omitted). Thus, the question here is whether a person can knowingly/recklessly

cause bodily injury to another person without using, attempting to use, or threatening to

use physical force that is capable of causing physical pain or injury to another person.

The answer is no.


                                             9
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 10 of 13




        There are four parts to Colorado’s bodily injury definition: (1) physical pain; (2)

 illness; (3) impairment of a physical condition; and, (4) impairment of a mental condition.

 See C.R.S. § 18-1-901(3)(c). There is no realistic scenario by which a person could

 cause bodily injury, within the meaning of the Colorado statute, without either using or

 threatening to use physical force capable of causing physical pain or injury to another

 person. See Gonzalez v. Duenas-Alvarez, 549 U.S. 183, 193 (2007) (holding that there

 must be a “realistic probability, not a theoretical possibility that the State would apply its

 statute to conduct” falling outside the crime of violence definition).

        It is intuitive that a person can cause physical pain, illness, and impairment of a

 physical condition by using, attempting to use, or threatening to use physical force that

 is capable of causing physical pain or injury to another person. For conduct to cause

 impairment of a mental condition without at least threatening physical force, one would

 have to imagine a scenario where a person suffered such impairment from no threat,

 e.g., an insult or a surprise scare (Boo!). Certainly the Colorado legislature did not

 intend the third degree assault statute to apply to insults and the like. If that were the

 case, state district attorneys could have possible cases where everyone at a surprise

 birthday party could be charged with third degree assault because their collective

 “Surprise!” startled the victim so much so that he/she suffered some temporary mental

 impairment. That would be an absurd interpretation of the statute and is outside the

 realm of how one would expect the statute to operate.

        When determining whether a state statute requires “violent force,” courts

 consider only conduct “in which there is a realistic probability, not a theoretical

 possibility [that] the state statute would apply.” Ontiveros, 875 F.3d at 536 (internal
                                               10
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 11 of 13




 quotation marks and citation omitted). To make this showing, the defendant must do

 more than apply “legal imagination” to the statute’s language. Gonzalez, 549 U.S. at

 193. He must identify “cases in which the state courts in fact did apply the statute in the

 special (nongeneric) [sic] manner for which he argues.” Id.; see also, United States v.

 Castillo, 811 F.3d 342, 349 (10th Cir. 2015). The defendant is unable to do so.

        3. Conclusion.

        The defendant’s Colorado third degree assault – knowingly/recklessly causing

 bodily injury convictions are federal felonies, despite being state misdemeanors. A

 person cannot knowingly/recklessly commit third degree assault without using,

 attempting to use, or threatening to use physical force that is capable of causing

 physical pain or injury to another person. Thus, Colorado third degree assault requires

 violent force and satisfies § 4B1.2(a)(1)’s force clause.

                                       CONCLUSION

        Because the defendant’s Colorado third degree assault convictions are crimes of

 violence, the defendant’s base offense level is 26. That would increase the defendant’s

 total offense level by six points, resulting in a total offense level of 31. See ECF No. 50,

 p. 8, ¶ 37. With a total offense level of 31 and a criminal history category of VI, the

 defendant’s guideline range is 188 to 235 months imprisonment. Because the statutory

 maximum term for imprisonment under 18 U.S.C. § 922(g)(1) is ten years imprisonment,

 i.e., 120 months, the guideline range for the defendant is 120 months. See 18 U.S.C.

 § 924(a)(2).




                                              11
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 12 of 13




       For the reasons stated above, the Government respectfully requests that the

 Court calculate the defendant’s guideline range consistent with the calculations

 contained herein.

       Dated: May 10, 2019.

                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                          By:    /s/ Jason St. Julien
                                                 JASON ST. JULIEN
                                                 Assistant United States Attorney
                                                 1801 California St., Suite 1600
                                                 Denver, Colorado 80202
                                                 Phone: (303) 454-0100
                                                 Fax: (303) 454-0405
                                                 E-mail: Jason.St.Julien@usdoj.gov
                                                 Attorney for the United States




                                            12
Case 1:18-cr-00131-PAB Document 54 Filed 05/10/19 USDC Colorado Page 13 of 13




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 10th day of May 2019, I electronically filed the
 foregoing GOVERNMENT’S OBJECTION TO PROBATION’S PRESENTENCE
 INVESTIGATION REPORT [ECF No. 50] with the Clerk of the Court using CM/ECF,
 which will send notification of such filing to the following individuals:

       Edward Robin Harris
       Email: Edward_Harris@fd.org

       Kelly D. Christl
       Email: Kelly_Christl@fd.org



                                                /s/ Jason St. Julien
                                                JASON ST. JULIEN
                                                Assistant United States Attorney
                                                1801 California St., Suite 1600
                                                Denver, Colorado 80202
                                                Phone: (303) 454-0100
                                                Fax: (303) 454-0405
                                                E-mail: Jason.St.Julien@usdoj.gov
                                                Attorney for the United States




                                           13
